Exhibit 10.5

EQUITY CONTRIBUTION AGREEMENT

BY AND BETWEEN

RATTLER MIDSTREAM LP

AND

RATTLER MIDSTREAM OPERATING LLC



--------------------------------------------------------------------------------

EQUITY CONTRIBUTION AGREEMENT

This Equity Contribution Agreement (this “Agreement”), dated as of May 28, 2019,
is entered into by and between Rattler Midstream LP, a Delaware limited
partnership (the “Partnership”), and Rattler Midstream Operating LLC, a Delaware
limited liability company (the “Rattler LLC”).

RECITALS

WHEREAS, in connection with the proposed initial public offering of common units
of the Partnership (the “IPO”), the Partnership intends to use $631,750,000 of
the net proceeds from the IPO to make a capital contribution to Rattler LLC in
exchange for 38,000,000 units of Rattler LLC (the “Rattler LLC Units”) upon the
terms and conditions set forth herein;

NOW, THEREFORE, in consideration of the representations, warranties, covenants
and agreements contained in this Agreement and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
intending to be legally bound hereby, the parties hereto hereby agree as
follows:

ARTICLE I.

DEFINITIONS

Section 1.01    Definitions. The following definitions shall be for all
purposes, unless otherwise clearly indicated to the contrary, applied to the
terms used in this Agreement. Capitalized terms used herein but not defined
shall have the meanings ascribed to them in the Limited Liability Company
Agreement.

“Agreement” has the meaning set forth in the preamble.

“Business Day” means Monday through Friday of each Week, except that a legal
holiday recognized as such by the government of the United States of America or
the State of Texas shall not be regarded as a Business Day.

“Closing” means the closing of the issuance of the Rattler LLC Units by Rattler
LLC to the Partnership under this Agreement.

“Closing Date” means the closing date of the IPO.

“IPO” has the meaning set forth in the recitals.

“Limited Liability Company Agreement” means the Second Amended and Restated
Limited Liability Company Agreement of Rattler Midstream Operating LLC, dated
February 18, 2019, as it may be amended, supplemented or restated from time to
time.

“Partnership” has the meaning set forth in the preamble.

 

1



--------------------------------------------------------------------------------

“Person” means an individual or a corporation, firm, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
government agency or political subdivision thereof or other entity.

“Rattler LLC” has the meaning set forth in the preamble.

“Rattler LLC Units” has the meaning set forth in the recitals.

“Securities Act” means the Securities Act of 1933, as amended, supplemented or
restated from time to time, and any successor to such statute.

ARTICLE II.

PURCHASE OF RATTLER LLC UNITS

Section 2.01    On the Closing Date, (i) the Partnership will make a capital
contribution to Rattler LLC of $631,750,000 and (ii) Rattler LLC will issue to
the Partnership 38,000,000 Rattler LLC Units.

ARTICLE III.

CLOSING

Section 3.01    At the Closing, each of the Partnership and Rattler LLC shall
take, or cause to be taken, all such actions and shall execute and deliver, or
cause to be executed and delivered, all such documents (within its power to do
so) required to effect the issuance of Rattler LLC Units to the Partnership as
provided herein.

Section 3.02    At least one Business Day prior to the Closing Date, Rattler LLC
shall deliver to the Partnership instructions designating the account or
accounts to which the capital contribution shall be deposited by federal funds
wire transfer on the Closing Date.

ARTICLE IV.

REPRESENTATIONS AND WARRANTIES

Section 4.01    Organization; Authority; Valid and Binding Agreement. Each of
the parties hereto hereby represents and warrants to the other, as of the date
hereof and as of the Closing Date, that (i) it is duly organized, validly
existing and in good standing under the laws of its jurisdiction of
organization, (ii) it has the corporate or other similar power and authority,
and has taken all necessary corporate or other similar action, as applicable, to
authorize, execute, deliver and perform its obligations under this Agreement,
(iii) this Agreement has been duly executed and delivered by it, (iv) this
Agreement, when executed and delivered by such party, assuming due execution and
delivery hereof by the other party hereto, is a legal, valid and binding
obligation of it, enforceable against it in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, fraudulent conveyance,
moratorium or similar laws affecting creditors’ rights generally and (v) the
execution, delivery and performance by it of this Agreement does not (a) require
any material governmental filing or governmental approval or any material
consent or approval of such party’s stockholders, partners, members or any other
third parties, except for such filings that have been, or will as promptly as
reasonably practicable hereafter be, made and such consents or approvals that
have been obtained, or will as promptly as reasonably practicable hereafter be
sought, or (b) materially violate or conflict with, result in a material breach
of, or constitute a material default under any of its organizational documents
or any agreements by which it is bound.

 

2



--------------------------------------------------------------------------------

Section 4.02    Additional Representations and Warranties of Rattler LLC.
Rattler LLC hereby further represents and warrants to the Partnership, as of the
date hereof and as of the Closing Date, that the Rattler LLC Units to be issued
to the Partnership hereunder have been duly authorized and, when issued and
delivered by Rattler LLC pursuant to the Limited Liability Company Agreement
against payment of the consideration set forth herein, will be validly issued
and fully paid (to the extent required under the Limited Liability Company
Agreement) and nonassessable (except as such nonassessability may be affected by
Section 18-607 and 18-804 of the Delaware Limited Liability Company Act).

Section 4.03    Additional Representations and Warranties of the Partnership.

(a)    The Partnership hereby further represents and warrants, as of the Closing
Date, that the Partnership shall have available funds sufficient to make the
capital contribution to Rattler LLC as contemplated herein, subject to the
understanding of the parties hereto that such capital contribution shall be
funded solely through the net proceeds received by the Partnership from the sale
of its common units to the underwriters in the IPO.

(b)    The Partnership further hereby represents and warrants to Rattler LLC, as
of the date hereof and as of the Closing Date, that (i) the Rattler LLC Units it
is acquiring under this Agreement are being acquired for its own account and not
with a view to any offering or distribution within the meaning of the Securities
Act and any applicable state securities laws, (ii) it has no present intention
of selling or otherwise disposing of such Rattler LLC Units or any portion
thereof in violation of such laws, (iii) it has sufficient knowledge and
expertise in financial and business matters so as to be capable of evaluating
the merits and risks of acquiring such Rattler LLC Units and (iv) it understands
that such Rattler LLC Units (a) have not been registered under the Securities
Act and (b) may not be sold or transferred in the absence of such registration
or an exemption from such registration.

Section 4.04    Certain Damages and Remedies. THE PARTIES HERETO EXPRESSLY WAIVE
AND FOREGO ANY RIGHT TO RECOVER PUNITIVE, EXEMPLARY, INDIRECT, SPECIAL,
CONSEQUENTIAL OR SIMILAR DAMAGES (INCLUDING LOST PROFITS, LOSS OR CORRUPTION OF
DATA OR DAMAGE DUE TO ANY IMPAIRMENT OF OPERATIONS) ARISING FROM OR IN
CONNECTION WITH THIS AGREEMENT (INCLUDING ANY ASSIGNMENTS OR TRANSFERS MADE OR
RIGHTS GRANTED), WHETHER SUCH CLAIM IS BASED ON WARRANTY, CONTRACT, TORT
(INCLUDING NEGLIGENCE OR STRICT LIABILITY) OR OTHERWISE, EVEN IF AN AUTHORIZED
REPRESENTATIVE OF SUCH PARTY IS ADVISED OF THE POSSIBILITY OR LIKELIHOOD OF THE
SAME.

 

3



--------------------------------------------------------------------------------

ARTICLE V.

FURTHER ASSURANCES

Section 5.01    Each of the parties hereto hereby agrees, at its own cost and
expense, from and after the date hereof, to do, or cause to be done, all such
acts and things, and to execute and deliver, or cause to be executed and
delivered, all such documents, notices, instruments and agreements, as may be
necessary or desirable to give effect to the provisions and intent of this
Agreement.

ARTICLE VI.

ENTIRE AGREEMENT

Section 6.01    This Agreement (together with any exhibits, annexes, schedules
and the other agreements, documents and instruments (i) incorporated or
referenced hereby or delivered in connection herewith or (ii) related to or
entered into in connection with the IPO, to the extent relating to the subject
matter hereof) constitutes the entire agreement between the parties hereto with
respect to the subject matter hereof and supersedes and cancels all previous
agreements and understandings, whether written or oral, between the parties
hereto with respect to such subject matter.

ARTICLE VII.

MISCELLANEOUS

Section 7.01    Notices. Any notice, statement, demand, claim, offer or other
written instrument required or permitted to be given pursuant to this Agreement
shall be in writing signed by the party hereto giving such notice and shall be
sent by email, hand messenger delivery, overnight courier service, or certified
mail (receipt requested) to the other party hereto at the address set forth
below; provided that to be effective any such notice sent originally by email
must be followed within two Business Days by a copy of such notice sent by
overnight courier service:

If to the Partnership:

Rattler Midstream LP

500 West Texas, Suite 1200

Midland, Texas 79701

Email: MZmigrosky@diamondbackenergy.com

Attention: P. Matt Zmigrosky, General Counsel

If to Rattler LLC:

Rattler Midstream Operating LLC

500 West Texas, Suite 1200

Midland, Texas 79701

Email: MZmigrosky@diamondbackenergy.com

Attention: P. Matt Zmigrosky, General Counsel

Each Party shall have the right to change the place to which notices shall be
sent or delivered or to specify one additional address to which copies of
notices may be sent, in either case

 

4



--------------------------------------------------------------------------------

by similar notice sent or delivered in like manner to the other Party. Without
limiting any other means by which a Party may be able to prove that a notice has
been received by another Party, all notices and communications shall be deemed
to have been duly given: (i) at the time delivered by hand, if personally
delivered; (ii) five Business Days after being deposited in the mail, postage
prepaid, if mailed by first class certified mail, receipt requested; (iii) when
received, if sent by email, if received prior to 5 p.m., recipient’s time, on a
Business Day, or on the next Business Day, if received later than 5 p.m.,
recipient’s time; and (iv) on the next Business Day after timely delivery to the
courier, if sent by overnight air courier guaranteeing next day delivery. In any
case hereunder in which a Party is required or permitted to respond to a notice
from another Party within a specified period, such period shall run from the
date on which the notice was deemed duly given as above provided, and the
response shall be considered to be timely given if given as above provided by
the last day of the period provided for such response.

Section 7.02    Successors and Assigns. Except as contemplated by Section 7.05,
neither this Agreement nor any of the rights or obligations hereunder shall be
assigned by any of the parties hereto without the prior written consent of the
other parties. Subject to the preceding sentence, this Agreement will be binding
upon, inure to the benefit of and be enforceable by the parties and their
respective successors and assigns.

Section 7.03    Counterparts. This Agreement may be executed in counterparts
(which may be delivered by electronic transmission). Each counterpart when so
executed and delivered shall be deemed an original, and both such counterparts
taken together shall constitute one and the same instrument.

Section 7.04    Parties in Interest. This Agreement is binding upon and is for
the benefit of the parties hereto and their respective successors and permitted
assigns. This Agreement is not made for the benefit of any Person not a party
hereto, and no Person other than the parties hereto and their respective
successors and permitted assigns will acquire or have any benefit, right, remedy
or claim under or by virtue of this Agreement.

Section 7.05    Captions. All Section titles or captions contained in this
Agreement or in the table of contents of this Agreement are for convenience only
and shall not be deemed to be a part of this Agreement or affect the meaning or
interpretation of this Agreement

Section 7.06    Assignment. No party will convey, assign or otherwise transfer
either this Agreement or any of the rights, interests or obligations hereunder
without the prior written consent of the other party hereto (in each of such
party’s sole and absolute discretion). Any such prohibited conveyance,
assignment or transfer without the prior written consent of the other party
hereto will be void ab initio.

Section 7.07    Severability. Whenever possible each provision and term of this
Agreement will be interpreted in a manner to be effective and valid. If any term
or provision of this Agreement or the application of any such term or provision
to any Person or circumstance shall be held invalid, illegal or unenforceable in
any respect by a court of competent jurisdiction, the remaining provisions
hereof, or the application of such term or provision to Persons or circumstances
other than those as to which it has been held invalid, illegal or unenforceable,
will remain in full force and effect and will in no way be affected, impaired or
invalidated thereby. If any term or provision

 

5



--------------------------------------------------------------------------------

of this Agreement is held to be prohibited or invalid, then such term or
provision will be ineffective only to the extent of such prohibition or
invalidity without invalidating or affecting in any manner whatsoever the
remainder of such term or provision or the other terms and provisions of this
Agreement. Upon determination that any other term or provision of this Agreement
is invalid, void, illegal or unenforceable, a court of competent jurisdiction
will modify such term or provision so as to effect the original intent of the
parties as closely as possible in an acceptable manner to the end that the
transactions contemplated hereby are fulfilled to the fullest extent possible
under the applicable laws.

Section 7.08    Expenses. Each party shall bear its own expenses in connection
with this Agreement, except as otherwise expressly provided herein.

Section 7.09    Amendment, Modification and Waiver. This Agreement may be
modified, amended or supplemented only by written agreement executed by the
parties hereto. Any failure of a party to comply with any obligation or
agreement hereunder may only be waived in writing by the other party, but such
waiver shall not operate as a waiver of, or estoppel with respect to, any
subsequent or other failure. No failure by a party to take any action with
respect to any breach of this Agreement or default by the other party shall
constitute a waiver of such party’s right to enforce any provision hereof or to
take any such action.

Section 7.10    Termination. This Agreement shall terminate upon the
consummation of Rattler LLC’s issuance of Rattler LLC Units set forth herein.
Notwithstanding the foregoing, the obligations of the parties hereto under
Section 4.04 of this Agreement shall remain in full force and effect following
such time.

Section 7.11    Applicable Law; Forum; Venue and Jurisdiction; Waiver of Trial
by Jury.

(a)    This Agreement shall be construed in accordance with and governed by the
laws of the State of Delaware, without regard to the principles of conflicts of
law.

(b)    Each of the parties hereto:

(i)    irrevocably agrees that any claims, suits, actions or proceedings arising
out of or relating in any way to this Agreement (including any claims, suits or
actions to interpret, apply or enforce the provisions of this Agreement or the
duties, obligations or liabilities between the parties hereto, or the rights or
powers of, or restrictions on, the parties hereto) shall be exclusively brought
in the Court of Chancery of the State of Delaware (or, if such court does not
have subject matter jurisdiction thereof, any other court located in the State
of Delaware with subject matter jurisdiction), in each case regardless of
whether such claims, suits, actions or proceedings sound in contract, tort,
fraud or otherwise, are based on common law, statutory, equitable, legal or
other grounds, or are derivative or direct claims;

(ii)    irrevocably submits to the exclusive jurisdiction of the Court of
Chancery of the State of Delaware (or, if such court does not have subject
matter jurisdiction thereof, any other court located in the State of Delaware
with subject matter jurisdiction) in connection with any such claim, suit,
action or proceeding;

 

6



--------------------------------------------------------------------------------

(iii)    agrees not to, and waives any right to, assert in any such claim, suit,
action or proceeding that (A) it is not personally subject to the jurisdiction
of the Court of Chancery of the State of Delaware or of any other court to which
proceedings in the Court of Chancery of the State of Delaware may be appealed,
(B) such claim, suit, action or proceeding is brought in an inconvenient forum,
or (C) the venue of such claim, suit, action or proceeding is improper;

(iv)    expressly waives any requirement for the posting of a bond by a party
bringing such claim, suit, action or proceeding;

(v)    consents to process being served in any such claim, suit, action or
proceeding by mailing, certified mail, return receipt requested, a copy thereof
to such party at the address in effect for notices hereunder, and agrees that
such services shall constitute good and sufficient service of process and notice
thereof; provided, nothing in this clause (v) shall affect or limit any right to
serve process in any other manner permitted by law; and

(vi)    IRREVOCABLY WAIVES THE RIGHT TO TRIAL BY JURY IN ANY SUCH CLAIM, SUIT,
ACTION OR PROCEEDING.

[Signature Page Follows.]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective duly authorized officers as of the date first written above.

 

Rattler Midstream LP By:   Rattler Midstream GP LLC,   its general partner By:  

/s/ Teresa L. Dick

Name:   Teresa L. Dick Title:   Executive Vice President, Chief Financial
Officer and Assistant Secretary Rattler Midstream Operating LLC By:  

/s/ Teresa L. Dick

Name:   Teresa L. Dick Title:   Executive Vice President, Chief Financial
Officer and Assistant Secretary

[Signature Page to Equity Contribution Agreement]